Per Curiam. The plaintiffs in error filed their petition in the Circuit Court for a writ of certiorari to be directed to the town clf, tor the purpose of bringing up the proceedings of the commissioners of highways in laying out a new road and vacating an old one therein described. The petitioners are ow.,,1^? of land affected by the said highway, and it was that the proceedings were irregular, wherefore the petitioners prayed that the same be quashed. The court on motion quashed the writ of certiorari and dismissed the proceedings. The record comes here by writ of error, sued out by the petitioners. We find that the object of the writ of certiorari is to test the validity of the proceedings by which the road was established, and this upon the authority of Chaplin v. Commissioners of Highways, 126 Ill. 264, and the Town of Brushy Mound v. McClintock, 46 Ill. App. 263, involves a freehold. We must therefore dismiss the writ of error with leave to plaintiff in error to withdraw record, abstracts and briefs.